                Case 1:18-cr-00830-VSB Document 40
                                                39 Filed 09/29/20
                                                         09/24/20 Page 1 of 1




                                                                    US 40 Fulton Street – 23rd Floor – New York, NY 10038
                                          Office: 212-235-5494 • Fax: 212-480-4444 • Email: Elizabeth@MacedonioLaw.com

                                                                                                         September 24, 2020
Via ECF
The Honorable Vernon S. Broderick
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

                                   Re: United States v. Muhammad Khalid Khan
                                                 18 Cr. 830 (VSB)

Dear Judge Broderick:
        I represent Muhammad Khalid Khan in the above referenced matter. Mr. Khan’s case is currently
on the Court’s calendar for September 29, 2020. With the consent of the government, it is respectfully
requested that the case be put over for a four-week period. It is anticipated that Mr. Khan will enter a plea
of guilty at the next appearance, however, counsel needs additional time to make certain that he understands
the plea offer extended by the government.

       This request is made as Mr. Khan has been suffering from a serious eye infection for which he has
been taken to the hospital on several occasions. This ailment has caused Mr. Khan to miss scheduled calls
with counsel and thus we are not prepared as this point to proceed.

        We ask that the Court schedule the next appearance via video conference. Mr. Khan consents to
proceeding via video conferencing to avoid being quarantined which would be required if he were produced
in Court. Mr. Khan also consents the exclusion of time under the Speedy Trial Act until the next scheduled
date set by the Court.

       I thank Your Honor for his consideration in this matter.


                                                      Respectfully submitted,
                                                      Elizabeth E. Macedonio
                                                      Elizabeth E. Macedonio
                                                      Counsel for Defendant Muhammad Khalid Khan

              9/29/2020

   The status conference scheduled for September 29, 2020 is hereby adjourned to October 29, 2020 at 11:00 a.m. The adjournment is
   necessary to permit the parties time to continue discussing a pretrial disposition of this matter. The Court finds that the ends of justice
   served by granting a continuance outweigh the best interests of the public and the defendant in a speedy trial. Accordingly, it is further
   ordered that the time between September 29, 2020 and October 29, 2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C.
   3161(h)(7)(A), in the interest of justice.
